Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Neither independent claim mentions “countercurrent” nor “copper sulfate.”


The disclosure is objected to because of the following informalities: 
at the top of pg. 4, “0.5*O2” should be  --0.5O2--.  
Also, “4H2O” should be --4H2O--.  
Also, “Cu2SO4*5H2O” should be  --CuSO4 • 5H2O--.  
Appropriate correction is required.


The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required:  recitation of the limitations of claim 4 is not found in the specification.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at the bottom of pg. 3.  
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.  
See MPEP § 608.01.

Claim Objections
Claims 4,5,13,21,22,28 are objected to because of the following informalities:  
in claims 4, 5, 21, 22, 28, “CuSO4*XH2O” should be  --CuSO4 • XH2O--.  
In claim 13, “w_a/w_Cu” and “w_a” and “w_Cu” are not accurately recited.  See top of pg. 5 of the specification.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, “the ore” is indefinite as to which this refers to, the low grade copper ore, the ore feedstock or the copper oxide ore.
In claim 1, line 10, “the copper values from the leachate” is indefinite as to what this refers to because the leachate only contains base metals and copper; thus “the copper values” lacks proper antecedent basis in the claim.
In claim 1, line 14, “the base metal plus copper-loaded stripping solution” is indefinite as it lacks proper antecedent basis in the claim.
In claim 5, “wherein herein” is indefinite and it appears that  --wherein--  was intended.
In claim 7, “using the first portion of used sulfuric acid” is indefinite as to how the first portion of used sulfuric acid is used in the solvent exchange step of a subsequent iteration of the process.  Similarly for “using the raffinate” and “using the first treated leachate”.
In claim 7, each recitation of “the process” is indefinite as it lacks proper antecedent basis in the claims.
In claim 8, “is used” is indefinite as above.
In claim 9, “is used” is indefinite as above.
In claim 12, “the curing solution” is indefinite as it lacks proper antecedence.
In claim 13, “through a process involving the sequence of processing steps” is indefinite; it appears that  --by the sequence of steps of--  was intended.
In claim 13, “step A” is indefinite as to what this refers to.
In claim 13, each recitation of “steps B-D” is indefinite as above.
In claim 13, “involves” is indefinite; it appears  --comprises--  was intended.
In claim 13, each recitation of “the acid solution generated” is indefinite as it lacks proper antecedent basis in the claim.
In claim 13, “is used” is indefinite as above.
In claim 13, “the step of recovering copper values from the ore feedstock” is indefinite as it lacks proper antecedence and is not a step but is a result of performing the sequence of processing steps.
In claim 17, “the base metal and copper-loaded stripping solution” is indefinite as it lacks proper antecedent basis in the claims.
In claim 22, “wherein herein” is indefinite and it appears that  --wherein--  was intended.
In claim 24, “using the first portion of used sulfuric acid” is indefinite as to how the first portion of used sulfuric acid is used in the solvent exchange step of a subsequent iteration of the process.  Similarly for “using the raffinate” and “using the first treated leachate”.
In claim 24, each recitation of “the process” is indefinite as it lacks proper antecedent basis in the claims.
In claim 25, “is used” is indefinite as above.
In claim 26, “is used” is indefinite as above.
In claim 28, “by the addition of concentrated sulfuric acid” is indefinite as to what the sulfuric acid is added to.
In claim 28, “without water of hydration” is indefinite and is superfluous.


Claims 1-28 appear allowable over the cited prior art of record none of which teaches or suggests the combination of process steps recited in claim 1 or claim 13.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Bos whose telephone number is (571)272-1350. The examiner can normally be reached M,Th,F 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. BOS
Primary Examiner
Art Unit 1736



/STEVEN J BOS/Primary Examiner, Art Unit 1736